                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

PAULA LYNN WELCH,                                             8:20CV532

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

DOUGLAS COUNTY DEPARTMENT
OF CORRECTIONS, et al.,

                     Defendants.


        This matter is before the court on its own motion. On April 22, 2021, the
court ordered Plaintiff to show cause within 30 days why this case should not be
dismissed for failure to pay the initial partial filing fee assessed by the court on
January 8, 2021. To date, Plaintiff has not shown cause for her failure to pay the
initial partial filing fee, and has not paid the initial partial filing fee or sought an
extension of time in which to do so. Also, on May 5, 2021, the court ordered Plaintiff
to update her address with the court within 30 days or face dismissal of this action.
To date, Plaintiff has not updated her address or taken any other action in this matter.

      IT IS THEREFORE ORDERED:

        1.     This matter is dismissed without prejudice for failure to pay the court’s
initial partial filing fee, and for failure to comply with the court’s orders.

      2.     The court will enter judgment by a separate document.

      Dated this 8th day of June, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge
